The plaintiff, Hazel B. Olson, brought this action to foreclose the rights of defendants in certain real property situate in the city of Los Angeles. The case was tried by the court without a jury, and the court found, among other things, that plaintiff had no right, title or interest in the property described in the complaint, and rendered judgment in favor of defendants, from which judgment the plaintiff prosecutes this appeal.
[1] The record is brought up under what appellant calls "A Bill of Exceptions," but which is so incomplete, ambiguous, and unintelligible that we find it impossible to obtain a clear understanding of the facts. Neither does the opening brief of appellant assist us in determining what facts were presented to the trial court, nor have the attorneys for the respondent seen fit to assist us in any way; in fact, they have filed a stipulation agreeing to submit the appeal upon the opening brief of appellant.
The specifications of error in the so-called "Bill of Exceptions" are: "(a) That the decision is contrary to law; (b) That the decision is contrary to the evidence and not *Page 126 
supported by the pleadings nor by the testimony." There is no evidence set forth in the bill of exceptions. It appears, however, that this case was submitted to the trial court upon the evidence taken in a case entitled "Peters v. McFate, No. 174484," pending in the superior court of Los Angeles County, but not one word of the evidence taken in that case is shown anywhere in this record on appeal.
In view of this situation, we must presume that the evidence was sufficient to justify the findings and judgment of the trial court. [2] This court cannot indulge in the presumption that error was committed; the burden is upon appellant, who claims error, to show its existence. It was, therefore, incumbent upon appellant to present a record which affirmatively shows the existence of alleged error. (Foster v. Young, 172 Cal. 317
[156 P. 476]; 2 Cal. Jur. 697.) No such record is here presented. Furthermore, the conclusions of law and judgment are supported by the findings of fact.
The judgment is affirmed.
Nourse, J., and Sturtevant, J., concurred.